DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.


 Response to Amendment
The amendment filed on August 15, 2022 in response to the previous Office Action (06/13/2022) is acknowledged and has been entered.
	Claims 1 – 7 and 10 – 14 are currently pending.
	Claims 8 – 9 and 15 are cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(a) and 112(b)
Response to Arguments
Applicant’s arguments, see Remarks, filed August 15, 2022, with respect to claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 – 7 and 10 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art fails to disclose, suggest or teach the combination of an electronic device comprising: a processor; and an image sensing module comprising an image sensor and a control circuit electrically connected with the image sensor and connected with the processor through an interface, wherein the control circuit is configured to: obtain a raw image by using the image sensor; identify a plurality of regions (ROIs) of the raw image and a remaining region except for the plurality of ROIs based on information associated with the plurality of ROIs, wherein at least one first area of the raw image comprises at least part of the plurality of ROIs, and at least one second area of the raw image is included in the remaining region; convert the raw image by changing at least one value of at least a part of the remaining region into a designated value and maintaining values of the plurality of ROIs; compress each of the at least one first area and the at least one second area in the converted raw image such that compressing rate for the at least one second area including the remaining region in which at least one value of at least a part are changed to the designated value is higher than compressing rate for the at least one first area; and transmit the compressed raw image to the processor.
Regarding claim 11, the closest prior art fails to disclose, suggest or teach the combination of An electronic device comprising: a processor; and an image sensing module comprising an image sensor and a control circuit electrically connected with the image sensor and connected with the processor through an interface, wherein the processor is configured to: receive a compressed raw image from the image sensing module; decompress the received compressed raw image; identify whether the decompressed raw image is converted by the image sensing module or not, wherein at least one first area in the compressed raw image is compressed according to a first compressing rate and at least one second area in the compressed raw image is compressed according to a second compressing rate higher than the first compressing rate when the decompressed raw image is converted by the image sensing module; based on determining that the decompressed raw image is converted by the image sensing module, identify a plurality of region of interests (ROIs) in the decompressed raw image, wherein the at least one first area in the decompressed raw image comprises at least part of the plurality of ROIs and the at least one second area in the decompressed raw image is included in a remaining area of the decompressed raw image except for the plurality of ROIs; estimate information about a new plurality of ROIs in a next raw image to be obtained by the image sensing module based on the plurality of ROIs; and transmit the estimated information to the image sensing module, wherein the remaining area of the decompressed raw image includes less data than the plurality of ROIs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698